DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-17 and 19-23 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 7/14/2022 applied to the Shifren ’419 reference used to reject at least claim 14 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 7/14/2022 necessitated the incorporation of a reference Tomimatsu ‘564 instead of Shifren ’419 by providing the specifically recited claimed dielectric constant of the second portion being lower than dielectric constant in the first portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomimatsu (US 2015/0255564).
Regarding claim 14, Tomimatsu discloses, in at least figure 1 and related text, an integrated circuit (IC) device (the limitation of “an integrated circuit (IC) device” has not patentable weight because it is interpreted as intended use), comprising: 
a transistor (Qn/Qp, [65]), including a channel material (PW, NW, [65]) and a gate stack (3/GI1/GE1, 3/GI2/GE2, [65], [66]-[69]), 
wherein: 
the gate stack (3/GI1/GE1, 3/GI2/GE2, [65], [66]-[69]) includes a gate dielectric (3/GI1, 3/GI2, [66]-[69]) comprising a first portion (GI1, GI2, [66]-[69]) and a second portion (3, [66]), 
the second portion (3, [66]) is closer to the channel material (PW, NW, [65]) than the first portion (GI1, GI2, [66]-[69]), and 
dielectric constant of the second portion (3, [66]) is lower than dielectric constant in the first portion (GI1, GI2, [66]-[69]).
Regarding claim 15, Tomimatsu discloses the IC device according to claim 14 as described above.
Tomimatsu further discloses, in at least figure 1 and related text, a thickness of the first portion or the second portion (3, [66]) is between 1 and 5 nanometers ([85]).
Regarding claim 16, Tomimatsu discloses the IC device according to claim 14 as described above.
Tomimatsu further discloses, in at least figure 1 and related text, the dielectric constant of the first portion (GI1, GI2, [66]-[69]) is greater than a dielectric constant of silicon dioxide ([66]-[69]) or the dielectric constant of the second portion is lower than a dielectric constant of silicon dioxide.
Regarding claim 19, Tomimatsu discloses the IC device according to claim 14 as described above.
Tomimatsu further discloses, in at least figure 1 and related text, the channel material (PW, NW, [65]) includes one or more of:  a group IV semiconductor material ([65]), a crystalline material ([65]), a polycrystalline semiconductor material, or a laminate of crystalline and polycrystalline materials.
Allowable Subject Matter
Claims 1-4, 7-8 and 21 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “an overlap between the second portion and the gate stack is less than 10 percent of a gate length of the transistor” in combination with other elements of the base claims 1.
Claims 9-13 and 22 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9 that recite “at least a portion of the polarization material is between the channel material and the Ill-N semiconductor material, and a lattice constant of the polarization material is smaller than a lattice constant of the Ill-N semiconductor material” in combination with other elements of the base claims 9.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 17 that recite “a dopant concentration of the second portion of the dopant region is lower than a dopant concentration in the first portion of the dopant region” in combination with other elements of the base claims 14 and 17.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 20 that recite “at least a portion of the polarization material is between the channel material of the transistor and the III-N semiconductor material, and a lattice constant of the polarization material is smaller than a lattice constant of the Ill-N semiconductor material” in combination with other elements of the base claims 14 and 20.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 23 that recite “the dopant region and the gate stack overlap by less than 10 percent of a gate length of the transistor” in combination with other elements of the base claims 14 and 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811